                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Rita Lee Stokell,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:20-cv-00310-RJC
                                      )
                  vs.                 )
                                      )
   Commissioner of Social Security,   )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2021 Order.

                                               September 21, 2021




        Case 1:20-cv-00310-RJC Document 15 Filed 09/21/21 Page 1 of 1
